Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending, of which claims 1 and 11 are independent.  
The application was filed on 9/22/20 and does not claim any foreign priority, but claims domestic benefit of US 62/958,319, filed on 1/8/2020.  This application is currently assigned to Innolux Corp.

Information Disclosure Statement
 	The information disclosure statement (IDSs) filed on 6/9/21 and 9/22/20 have been considered.

Oath/ADS
An Application Data Sheet was submitted 9/22/20, and an Oath/declaration was submitted on 9/22/20.
Comments
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  M.P.E.P. 2173.01(I).  It is respectfully submitted that each claim is to be interpreted based on the language of the claim itself, so long as that interpretation is consistent with the specification.  Further, "though understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment."  M.P.E.P. 2111.01(II).  
It is noted that care be taken such that the claims themselves explicitly recite all the claimed elements relied upon in overcoming the rejections set forth herein.  That is, for any additional limitations discussed in the specification to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  Appropriate consideration of each and every feature of the claims has been made.  
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  The written authorization may be submitted via EFS-Web, mail, or fax. It cannot be submitted by email. (see, MPEP 502.03).  Sample authorization language:  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 
Interview requests may be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.

Additional Art
	While not applied below, examiner particularly notes the following additional art considered relevant:  US 10,127,632 to Burke et al. – relates to display and update of panoramic image montages (e.g., FIG. 2, 210-214).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are image input unit and image output unit in each of independent claims 1, 11 and dependent claims 4 and 13.  Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations of “unit” (image input unit, image output unit) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as set forth above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20170142809 to Paolini et al. 

Regarding independent claims 1 and 11, Paolini et al. teach:

(Claim 1.) A method for editing an image, comprising: | (Claim 11.) An image editing system, comprising: (Paolini, FIGs. 3A-7, [0022]-[0024]);

an image input unit reading displaying data of the image, wherein the displaying data comprises a plurality of angular profiles of an object in the image (Paolini, FIGs. 3A-7, [0022]-[0024], [0071]-[0073] process 530 for image processing, capture multiple images of the environment from different viewpoints), and 

the angular profiles comprise color information of the object corresponding to a plurality of viewing angles (Paolini, FIGs. 3A-7, [0022]-[0024], [0071]-[0073] process 530 for image processing, For example, the activation of a luminaire may cause the luminaire to produce distinctive illumination, e.g., light that differs in color from the light emitted by other luminaires or light that blinks or otherwise changes over time in a manner that distinguishes light from the luminaire from light from other luminaires or other light sources … capture multiple images of the environment from different viewpoints; examiner notes if capturing images from different viewpoints (e.g., angles), each viewpoint has colors associated therewith and Paolini notes that the lights change in time as well which may change colors based on viewpoints); 

a processor altering the plurality of angular profiles of the object to generate edited displaying data according to at least one editing instruction (Paolini, FIGs. 3A-7, [0022]-[0024], [0074]-[0079] process 560 The angular size is related to the orientations of the luminaires and the distance between the selected luminaire and the measuring luminaire. The angular sizes determined by one or more luminaires can thus give a scale measurements, so that a process 568 can use geometric formula to determine coordinates and orientations of the luminaires in the illumination system; [0082] editing system … Output illumination content 650; examiner notes if capturing images from different viewpoints (e.g., angles), each viewpoint has colors associated therewith and Paolini notes that the lights change in time as well which may change colors based on viewpoints); and 

an image output unit outputting the edited displaying data (Paolini, FIGs. 3A-7, [0022]-[0024], [0074]-[0079]; [0082] editing system particularly may apply editing effects and operations on the input scripts, tracks, or frames to produce one or more output tracks encoded in the output script; [0082] Output illumination content 650; examiner notes if capturing images from different viewpoints (e.g., angles), each viewpoint has colors associated therewith and Paolini notes that the lights change in time as well which may change colors based on viewpoints).

Paolini pertains to systems and methods for editing or translating illumination content may be applied during creation or marketing of illumination content or during playback of such illumination content in illumination systems. Such illumination may be used not only for human vision or human response but also for reception by other living things such as plants or animals or by inanimate receptors, e.g., for communication and sensing (Paolini [0022]). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Paolini in different exemplary embodiments together in non-explicitly described embodiment combinations in order to better define and characterize the systems and methods for various lighting needs (Paolini [0040).

Regarding dependent claims 2 and 12, Paolini et al. teach:

2. The method of claim 1, wherein the displaying data comprises a plurality of color maps, and each of the plurality of color maps is corresponding to a specific angle and a specific color (Paolini, FIGs. 3A-7, [0022]-[0024], [0056] Track translator 430 may thus need to map the operation of the S light sources to operation of the T light sources in the target system. Track translator 430 may particularly perform a spatial interpolation process as described further below so that playback of translated script 452 on the target illumination system approximates the spatial characteristics of the illumination that the source system would produce from source script 412. [0069] FIG. 5B illustrates one implementation of a process 520 for mapping the luminaires of an illumination system. In process 520, a device such as a light player that has identified the luminaires in the lighting can execute a process block 522 by visibly activating a selected one of the luminaires. Visibly activating a luminaire may, for example, turn on light emissions from the selected luminaire while other luminaires are dark or may command the selected luminaire to blink or emit light with a characteristic color to distinguish the selected luminaire from the other luminaires in the illumination system. [0074]-[0079]; [0082]).

Regarding dependent claim 3, Paolini et al. teaches:

3. The method of claim 1, wherein the displaying data comprises a plurality of parameter maps, and each of the plurality of parameter maps is corresponding to a specific fitting parameter of the plurality of angular profiles (Paolini, FIGs. 3A-7, [0022]-[0024], [0056] Track translator 430 may thus need to map the operation of the S light sources to operation of the T light sources in the target system. Track translator 430 may particularly perform a spatial interpolation process as described further below so that playback of translated script 452 on the target illumination system approximates the spatial characteristics of the illumination that the source system would produce from source script 412. [0069]; [0074]-[0079] Scale or distance measurements may be needed in addition to direction measurements for calculations that determine the coordinates of the luminaires for mapping of the illumination system. In one implementation, one or more of the luminaires in the illumination system may have light emitting areas that are known from the luminaires' specifications, and a luminaire in the illumination system performing process block 563 may measure an angular size of the selected luminaire. The angular size is related to the orientations of the luminaires and the distance between the selected luminaire and the measuring luminaire. The angular sizes determined by one or more luminaires can thus give a scale measurements, so that a process 568 can use geometric formula to determine coordinates and orientations of the luminaires in the illumination system; [0082]).

Regarding dependent claim 4, Paolini et al. teaches:

4. The method of claim 3, further comprising: the image input unit receiving a header file listing a plurality of fitting parameters used for describing the plurality of angular profiles (Paolini, FIGs. 3A-7, [0022]-[0025] illumination content may be embodied as illumination content media such as a memory or other device storing a file that a particular illumination system can interpret to playback the springtime skylight illumination. The translator may operate offline or in real time on source illumination content, e.g., illumination content for a source illumination system, to produce translated illumination content that an illumination system, [0056] Track translator 430; [0069]; [0074]-[0079] Scale or distance measurements may be needed in addition to direction measurements for calculations that determine the coordinates of the luminaires for mapping of the illumination system. The angular size is related to the orientations of the luminaires and the distance between the selected luminaire and the measuring luminaire. The angular sizes determined by one or more luminaires can thus give a scale measurements, so that a process 568 can use geometric formula to determine coordinates and orientations of the luminaires in the illumination system; [0082]).

Regarding dependent claims 5 and 14, Paolini et al. teach:

5. The method of claim 1, wherein the displaying data comprises a plurality of discrete cosine transform coefficient maps corresponding to the plurality of angular profiles (Paolini, FIGs. 3A-7, [0022]-[0025]; [0056] Track translator 430; [0069]; [0074]-[0079] Scale or distance measurements may be needed in addition to direction measurements for calculations that determine the coordinates of the luminaires for mapping of the illumination system. The angular size is related to the orientations of the luminaires and the distance between the selected luminaire and the measuring luminaire. The angular sizes determined by one or more luminaires can thus give a scale measurements, so that a process 568 can use geometric formula to determine coordinates and orientations of the luminaires in the illumination system.  An outdoor spectrometer and cosine corrector monitoring daylight may measure outdoor lighting to indirectly measure light entering an indoor environment through a window, skylight, or other structure.; [0082]; examiner notes what are the features of the cosine transform coefficient maps? What are features of the correspondence to the angular profiles?).

Regarding dependent claims 6 and 15, Paolini et al. teach:

6. The method of claim 1, wherein the processor altering the plurality of angular profiles to generate the edited displaying data according to the at least one editing instruction comprises: according to a generation instruction, the processor generating a new angular profile for the object (Paolini, FIGs. 3A-7, [0022]-[0024], [0056] Track translator 430 may thus need to map the operation of the S light sources to operation of the T light sources in the target system. Track translator 430 may particularly perform a spatial interpolation process as described further below so that playback of translated script 452 on the target illumination system approximates the spatial characteristics of the illumination that the source system would produce from source script 412. [0069]; [0074]-[0079] Scale or distance measurements may be needed in addition to direction measurements for calculations that determine the coordinates of the luminaires for mapping of the illumination system. In one implementation, one or more of the luminaires in the illumination system may have light emitting areas that are known from the luminaires' specifications, and a luminaire in the illumination system performing process block 563 may measure an angular size of the selected luminaire. The angular size is related to the orientations of the luminaires and the distance between the selected luminaire and the measuring luminaire. The angular sizes determined by one or more luminaires can thus give a scale measurements, so that a process 568 can use geometric formula to determine coordinates and orientations of the luminaires in the illumination system; [0082] editing system particularly may apply editing effects and operations on the input scripts, tracks, or frames to produce one or more output tracks encoded in the output script; [0082] Output illumination content 650).

Regarding dependent claims 7 and 16, Paolini et al. teach:

7. The method of claim 1, wherein the processor altering the plurality of angular profile of the object to generate the edited displaying data according to the at least one editing instruction comprises: according to a transform instruction, the processor sharpening the plurality of angular profiles, broadening the plurality of angular profiles, shifting the plurality of angular profiles in angles, shifting the plurality of angular profiles in intensities, reversing the plurality of angular profiles in angles, reversing the angular profiles in intensities, scaling the plurality of angular profiles, duplicating the plurality of angular profiles, removing noises from the plurality of angular profiles, or adding noises to the plurality of angular profiles (Paolini, FIGs. 3A-7, [0022]-[0024], [0045]light player 300, may be that light stays on or shifts to a standard lighting when illumination content is paused; [0056] Track translator 430 may thus need to map the operation of the S light sources to operation of the T light sources in the target system. Track translator 430 may particularly perform a spatial interpolation process as described further below so that playback of translated script 452 on the target illumination system approximates the spatial characteristics of the illumination that the source system would produce from source script 412. [0069]; [0074]-[0079] Scale or distance measurements may be needed in addition to direction measurements for calculations that determine the coordinates of the luminaires for mapping of the illumination system. In one implementation, one or more of the luminaires in the illumination system may have light emitting areas that are known from the luminaires' specifications, and a luminaire in the illumination system performing process block 563 may measure an angular size of the selected luminaire. The angular size is related to the orientations of the luminaires and the distance between the selected luminaire and the measuring luminaire. The angular sizes determined by one or more luminaires can thus give a scale measurements, so that a process 568 can use geometric formula to determine coordinates and orientations of the luminaires in the illumination system; [0082] editing system particularly may apply editing effects and operations on the input scripts, tracks, or frames to produce one or more output tracks encoded in the output script; [0082] Output illumination content 650).


Regarding dependent claims 8 and 17, Paolini et al. teach:

8. The method of claim 1, wherein the processor altering the plurality of angular profile of the object to generate the edited displaying data according to the at least one editing instruction comprises: according to a select instruction, the processor: analyzing an angular profile of a selected position of the object to determine a material type of the object; and combining positions adjacent to the selected position having angular profiles that are determined to be the material type of the object to define a boundary of the object. (Paolini, FIGs. 3A-7, [0022]-[0024], [0056] Track translator 430 may thus need to map the operation of the S light sources to operation of the T light sources in the target system. Track translator 430 may particularly perform a spatial interpolation process as described further below so that playback of translated script 452 on the target illumination system approximates the spatial characteristics of the illumination that the source system would produce from source script 412. [0069]; [0074]-[0079] The acquired characterizing information for an environment may apply to the environment globally … A light player might use global characterizing information to synchronize illumination according to the local time or position of outside light sources such as the sun or moon or to compensate for environmental factors. Examples of characterizing information for limited areas of an environment might include the properties and locations of objects such as windows, uncontrolled light fixtures, and reflective surfaces in an environment. More specifically, the environment may include reflective surfaces such as walls or objects with a size, color, or reflective characteristics that alter the overall illumination in an environment. For example, adapter 334 may modify illumination content played by the luminaires in the illumination system to compensate for the light from uncontrolled light sources or reflections; [0082] editing system particularly may apply editing effects and operations on the input scripts, tracks, or frames to produce one or more output tracks encoded in the output script; [0082] Output illumination content 650).

Regarding dependent claim 9, Paolini et al. teaches:

9. The method of claim 1, wherein the processor altering the plurality of angular profile of the object to generate the edited displaying data according to the at least one editing instruction comprises: according to a copy and paste instruction, the processor: copying the plurality of angular profiles of a selected object; and pasting the plurality of angular profiles of the selected object to another selected object (Paolini, FIGs. 3A-7, [0022]-[0024], [0056]; [0074]-[0079] The angular size is related to the orientations of the luminaires and the distance between the selected luminaire and the measuring luminaire. The angular sizes determined by one or more luminaires can thus give a scale measurements, so that a process 568 can use geometric formula to determine coordinates and orientations of the luminaires in the illumination system; [0082] editing system particularly may apply editing effects and operations on the input scripts, tracks, or frames to produce one or more output tracks encoded in the output script; [0082] Output illumination content 650 [0090] For example, a “slow down” operation may systematically insert copies or duplicates of frames into a track or may extend durations respectively associated with the frames, and a “speed up” operation may systematically delete frames or decrease durations respectively associated with the frames; [0111] To provide further time control, a user may choose to repeat the selected frame one or more times by entry of an integer in frame repetition control 956, and multiple copies of the frame being editing may be sequential in the illumination track or clip being edited.).

Regarding dependent claims 10 and 18, Paolini et al. teach:

10. The method of claim 1, wherein the processor altering the plurality of angular profile of the object to generate the edited displaying data according to the at least one editing instruction comprises: according to a synthesize instruction, the processor synthesizing at least one angular profile to a selected area in the image (Paolini, FIGs. 3A-7, [0022]-[0024] an automated system can synthesize or edit illumination content for a real or virtual illumination system, [0031]; [0074]-[0079] The angular size is related to the orientations of the luminaires and the distance between the selected luminaire and the measuring luminaire. The angular sizes determined by one or more luminaires can thus give a scale measurements, so that a process 568 can use geometric formula to determine coordinates and orientations of the luminaires in the illumination system; [0092] Subtractive synthesis” is an example of an editing operation that may be specific to the editing of illumination. A subtractive synthesis operation can modify a frame or each frame of a clip by multiplying the spectral power distribution of the frame by a color filter transmission spectrum. In particular, each sampled value of the spectral power distribution may be multiplied by a value of the transmission spectrum associated with the wavelength that is also associated with the sampled value. [0111]).

Regarding dependent claim 13, Paolini et al. teaches:

13. The image editing system of claim 11, wherein: the displaying data comprises a plurality of parameter maps, and each of the plurality of parameter maps is corresponding to a specific fitting parameter of the plurality of angular profiles; (Paolini, FIGs. 3A-7, [0022]-[0024], [0056] Track translator 430 may thus need to map the operation of the S light sources to operation of the T light sources in the target system. Track translator 430 may particularly perform a spatial interpolation process as described further below so that playback of translated script 452 on the target illumination system approximates the spatial characteristics of the illumination that the source system would produce from source script 412. [0069]; [0074]-[0079] Scale or distance measurements may be needed in addition to direction measurements for calculations that determine the coordinates of the luminaires for mapping of the illumination system. In one implementation, one or more of the luminaires in the illumination system may have light emitting areas that are known from the luminaires' specifications, and a luminaire in the illumination system performing process block 563 may measure an angular size of the selected luminaire. The angular size is related to the orientations of the luminaires and the distance between the selected luminaire and the measuring luminaire. The angular sizes determined by one or more luminaires can thus give a scale measurements, so that a process 568 can use geometric formula to determine coordinates and orientations of the luminaires in the illumination system; [0082]); and 

the image input unit is further configured to receive a header file listing a plurality of fitting parameters used for describing the plurality of angular profiles (Paolini, FIGs. 3A-7, [0022]-[0025] illumination content may be embodied as illumination content media such as a memory or other device storing a file that a particular illumination system can interpret to playback the springtime skylight illumination. The translator may operate offline or in real time on source illumination content, e.g., illumination content for a source illumination system, to produce translated illumination content that an illumination system, [0056] Track translator 430; [0069]; [0074]-[0079] Scale or distance measurements may be needed in addition to direction measurements for calculations that determine the coordinates of the luminaires for mapping of the illumination system. The angular size is related to the orientations of the luminaires and the distance between the selected luminaire and the measuring luminaire. The angular sizes determined by one or more luminaires can thus give a scale measurements, so that a process 568 can use geometric formula to determine coordinates and orientations of the luminaires in the illumination system; [0082]).

Regarding dependent claim 19, Paolini et al. teaches:

19. The image editing system of claim 11, further comprising an image capturing device configured to capture the image to generate the displaying data (Paolini, FIGs. 3A-7, [0022]-[0025]; [0071]-[0079] Image capture process 534 could, for example, be performed using a smart phone with an app that uses sensors, e.g., GPS, accelerometer, magnetic or tilt sensors, to measure the position or orientation from which the images are captured. In yet another implementation of image capture process 534, the light player or the luminaires in the environment may include cameras, e.g., environment sensors 170 or 350 in luminaire 100 or light player 300, capable of capturing images of the environment from multiple view points or vantages).

Regarding dependent claim 20, Paolini et al. teaches:

20. The image editing system of claim 11, further comprising a display device comprising a display panel and an optical modulator, wherein the display panel is configured to present the edited displaying data by displaying a plurality of images corresponding to a plurality of viewing angles at the same time, and the optical modulator is configured to direct the plurality of images displayed by the display panel to different directions (Paolini, FIGs. 3A-7, [0022]-[0025]; [0071]-[0079], [0100] Video display 720 may display a graphical representation of the characteristics of the illumination or an image or sound clues to lighting at the same time illumination system 770 plays the illumination or instead having light system 770 play the illumination being edited.).

Double Patenting
Applicant appears to have multiple co-pending related applications.  Applicant should take caution to ensure that related applications do not include claims of identical scope or of obvious variants thereof.  In view of this notice to the Applicant and Applicant’s own superior knowledge of pending and/or issued related applications, the examiner retains the ability to issue a double patenting rejection in a Final rejection if appropriate without establishing a new grounds of rejection.
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For the prior art applied to the claims, as set forth above, the Examiner has cited particular columns and line numbers (or paragraphs) in the references for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portions of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or identified by the Examiner. The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Ell, can be reached on (571)270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM M IPAKCHI/               Primary Examiner, Art Unit 2171